TAMM, Circuit Judge,
concurring in the result:
Like my colleagues, I would affirm the district court’s grant of summary judgment for defendants.1 I write separately, however, to stress my concern with the careless accommodation of first amendment concerns reflected in the tax enforcement program challenged here.
In 1969, as a result of perceived tax enforcement problems relating to activist organizations and individuals, see opinion *240(op.) at 81, Leon C. Green, then-Deputy Assistant Commissioner of Internal Revenue (Compliance), proposed the creation of a special tax enforcement unit known as the Activist Organization Committee. As conceived by Green, the Committee’s members would be representatives of the IRS divisions. Its functions would be the compilation of information likely to bear on activist tax problems, the examination of that information for indications of tax violations and, where such indications were present, the referral of the matter to field staff for appropriate action. Affidavit of Leon C. Green (filed May 21, 1979) at 1-3; Joint Appendix (J.A.) at 66-67. Pursuant to this information-gathering function, Mr. Donald Bacon, then-Assistant Commissioner of Internal Revenue (Compliance), requested several agencies, including the FBI, to place the new committee on their dissemination lists. In those requests, Bacon asked for information regarding “various organizations of predominantly dissident or extremist nature and/or people prominently identified with these organizations.” Memorandum of D. W. Bacon to Director of FBI (Aug. 8,1969), J.A. at 85. No attempt was made to limit the scope of these requests, either as to the type of information received, or as to the groups about which such information was compiled.
Appellees contend that this undifferentiated selection of politically dissident groups for special IRS scrutiny infringes upon the exercise of no constitutional rights. They assert that the Committee was established “to assure that certain organizations and individuals were complying with the laws,” and point out that conscious exercise of some selectivity in the IRS’s enforcement of the tax laws is not in itself a constitutional violation. Brief for Appellees at 17. The courts have recognized that the broad scope of legitimate IRS concerns and the limited nature of agency resources necessitate a judicious allocation of those resources. For that reason, they have afforded the Service great latitude in selecting those targets and mechanisms which it believes will best serve its enforcement obligations.2 Such discretion, however, is not without limitation. Selectivity is permitted only to foster needed flexibility, not to disguise unconstitutional arbitrariness.
Appellees attempt to premise the propriety of this exercise of its selectivity powers on the ground that the program was instituted in good faith — to serve legitimate tax-enforcement interests, rather than to chill the exercise of first amendment rights. As support for this premise, they bring to the court’s attention the “intentional and purposeful” discrimination test utilized in selective prosecution cases, and argue that appellant has failed to satisfy that test.3 If in fact appellant had brought a selective prosecution claim, satisfaction of that standard would be a necessary predicate to a grant of relief. In an assessment of a first amendment claim, however, the “intentional and purposeful” standard is irrelevant. Traditional first amendment analysis re*241quires a plaintiff to prove the existence of a first amendment right and a burden upon his exercise of that right; neither element requires proof of bad faith.4
For this reason, the absence of bad faith cannot support appellees’ claim that the first amendment rights of appellant and others were not implicated by the operation of appellees’ investigation. Inclusion within the relevant classification of political dissidents was determined, by definition, on the basis of the political position advocated by an individual or group in the exercise of the rights of free speech and freedom of political expression. Of course, a content-based classification is not unlawful per se. Where, however, the government chooses to focus its investigative resources upon those who oppose its policies, there is a very real danger that those resources will be used to further an improper end — the chilling of that opposition’s political expression.5
The IRS argues that its selection of dissidents was justified by its compelling interest in the enforcement of the tax laws. A compelling interest will not, however, sustain every encroachment upon first amendment rights. Rather, “[t]he gain to the subordinating interest provided by the means must outweigh the incurred loss of protected rights,” Elrod v. Burns, 427 U.S. 347, 362, 96 S.Ct. 2673, 2684, 49 L.Ed.2d 547 (1976), and that end must be furthered by “a means that is least restrictive of freedom of belief and association .... ” Id. at 363, 96 S.Ct. at 2685.
The investigation challenged here reflects limited adherence to the spirit of these precepts. The IRS is authorized to investigate and enforce compliance with the tax laws. On that basis, it can claim a concededly compelling interest in “see[ing] that the tax laws are obeyed” and a more particularized interest in enforcing the proscriptions of section 501(c)(3) of the Internal Revenue Code. See op. at 83 & n.6. A program instituted to resolve special tax-enforcement problems created by activist organizations clearly seeks an objective encompassed by those interests. An appropriately limited objective is, however, only one step in the proper accommodation of first amendment interests. The means utilized to achieve that objective must be those least restrictive of the freedoms upon which they impinge. The structure of this investigation could not be so characterized. No attempt was made to restrict the range of groups monitored to those advocating tax resistance; no efforts were exerted to limit the nature of the information requested to that even arguably related to tax-enforcement concerns.6
*242Because the program’s scope was not thus restrained, groups advocating other illegal activities as protest against the government, as well as those advocating tax resistance, were monitored. The IRS, however, is not authorized to investigate or prosecute nontax-related misconduct. Therefore, absent some credible evidence linking the activities of such groups to tax-enforcement problems, the IRS has no compelling interest in monitoring them.7 Because their inclusion then serves only to create, unnecessarily, the potential for chilling protected expression, an investigation of this nature more closely resembles an impermissibly intrusive fishing expedition than a legitimately-directed law enforcement inquiry.8

. I agree with Judge Markey that the causal connection demonstrated here does not warrant reversal. Teague’s injury was the result of two contributing factors: an improperly implemented program, see text infra, and inaccurate agency records. The relative significance of the factors depends upon the nature of the program challenged and that of the injury claimed. As that program was structured, the AOC did not itself finally determine the existence of tax violations — if it found indications of such violations, the matter was forwarded to a field office for independent review and appropriate action. This separation of information-gathering and compliance functions suggests the attenuated nature between any flaws in appellees’ enforcement program and the injury appellant alleges here. Moreover, Teague claims injury from the expense and inconvenience attendant a tax audit, a burden sustained annually by many taxpayers. When thus considered, I cannot find that the agency’s failure to tailor its investigation was the determinative cause of this appellant’s injury.


. See, e. g., United States v. Catlett, 584 F.2d 864, 868 (8th Cir. 1978) (Government policy of prosecuting persons failing to file tax returns as a protest against the Vietnam War where such protests were highly publicized, while pursuing only civil remedies against nonfiling protestors whose protests did not receive publicity, deemed to be within the permissible range of prosecutorial discretion); United States v. Swanson, 509 F.2d 1205 (8th Cir. 1975) (Project ACE, giving special priority to the prosecution of tax crimes by attorneys and certified public accountants, held not to constitute unlawful discrimination).


. The Eighth Circuit, for example, has stated that satisfaction of the test requires the offer by appellant of prima facie evidence showing
‘(1) that, while others similarly situated have not generally been proceeded against because of conduct of the type forming the basis of the charge against him, he has been singled out for prosecution, and (2) that the government’s discriminatory selection of him for prosecution has been invidious or in bad faith, i. e., based upon such impermissible considerations as race, religion, or the desire to prevent his exercise of constitutional rights.’
United States v. Swanson, 509 F.2d at 1208, quoting United States v. Berrios, 501 F.2d 1207, 1211 (2d Cir. 1974). See also United States v. Falk, 479 F.2d 616 (7th Cir. 1973) (en banc).


. Similarly, the fact that the challenged action was well intentioned will not protect it from invalidation. Thus, a court which finds that that action was legitimately instituted to serve a compelling interest, but determines that it unduly infringes upon a protected right, will hold that action unlawful. See, e. g., Shelton v. Tucker, 364 U.S. 479, 81 S.Ct. 247, 5 L.Ed.2d 231 (1960), in which the Court struck down a statute requiring that teachers disclose to school officials all organizations with which they had been associated over a five-year period. Although the Court found that the state had a right to investigate the competence and fitness of its teachers, “[t]he unlimited and indiscriminate sweep of the statute ... goes far beyond what might be justified in the exercise of the State’s legitimate inquiry into the fitness and competency of its teachers.” Id. at 490, 81 S.Ct. at 253.


. That this danger is not imaginary is made clear in this excerpt from a White House memorandum:
Nearly 18 months ago, the President indicated a desire for IRS to move against leftist organizations taking advantage of tax shelters. I have been pressing IRS since that time to no avail.
What we cannot do in a courtroom via criminal prosecutions to curtail the activities of some of these groups, IRS could do by administrative action. Moreover, valuable intelligence-type information could be turned up by IRS as a result of their field audits.
Memorandum of Tom Charles Huston to H. R. Haldeman (Sept. 21, 1970); Joint Appendix (J.A.) at 27.


.For example, the AOC received an FBI report on Teague describing his activities to protest the Vietnam War. These included participation in antiwar demonstrations, the distribution of antiwar leaflets, and a speech in which he advocated the sabotage of war machines and defection to the Viet Cong, but not tax resistance. J.A. at 90-92.


. The necessity for this type of nexus was addressed by the Supreme Court in Gibson v. Florida Legislative Investigation Comm., 372 U.S. 539, 83 S.Ct. 889, 9 L.Ed.2d 929 (1963). In that case petitioner, president of the Miami branch of the NAACP, was subjected to fine and imprisonment for refusing to produce the branch’s membership records to a legislative committee investigating the infiltration of Communists into various organizations. Petitioner challenged the sentence, claiming that his first amendment right of freedom of association had been violated. In assessing the merits of this claim, the Court first noted the state’s power to protect its legitimate and vital interests through legislative investigation, but noted: “The fact that the general scope of the inquiry is authorized and permissible does not compel the conclusion that the investigatory body is free to inquire into or demand all forms of information.” Id. at 545, 83 S.Ct. at 893. Instead, the Court stated: “[I]t is an essential prerequisite to the validity of an investigation which intrudes into the area of constitutionally protected rights of speech, press, association and petition that the State convincingly show a substantial relation between the information sought and a subject of overriding and compelling state interest.” Id. at 546, 83 S.Ct. at 893.
The Service apparently came to the realization that its program lacked such a nexus. A news release announcing the disbanding of the Special Services Staff noted that “[tjhe data-gathering work of the group is presently confined to tax resistance organizations and those individuals who publicly advocate noncompliance with the tax laws,” and quoted Donald Alexander, Commissioner of Internal Revenue, as stating: “ ‘The IRS will continue to pay close attention to tax rebels ... but political or social views, “extremist” or otherwise, are irrelevant to taxation....’” IRS News Release (IR-1323) (Aug. 9, 1973); J.A. at 49.


. This impression is reinforced by a review of a memorandum prepared for the biennial meeting of the Regional Commissioners at Charlottesville, Virginia on November 1-2, 1972. The author of that memo explained that the Special Services Staff was created as a result of a concern that well organized protest groups were attempting “to erode, and eventually destroy, our entire tax system.” J.A. at 45. For this reason, the Staff had undertaken the consolidation of data available within the IRS and other law enforcement agencies. The author contended that the data accumulated suggested two major categories of organizations and individuals likely to be violating the tax laws:
(1) Violent Groups — those who advocate and practice arson, firebombing and destruction of property; use coercive threads [sic] for funds through U.S. Postal Service; make threats against public officials; plan and organize prison riots; engage in activities involving illegal accumulation of firearms and ammunition; have been identified as planning and carrying out skyjacking; and, those who print and distribute publications advocating revolution against the government of this country. In category (2) there is ample evidence of activities involving so-called Non-Violent Groups who by alleged peaceful demonstrations oftentimes deliberately initiate violence and destruction. Included are those who publicly destroy and bum draft cards, destroy Selective Service office records, participate in an [sic] organize May Day demonstrations, organize and attend rock festivals which attract youth and narcotics ....
J.A. at 46. This sort of vague and conclusory claim does not satisfy the nexus that the law requires.